Citation Nr: 0706528	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  02-00 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right pelvic ischium, currently rated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1952 to July 
1955.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2001 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in North Little Rock, Arkansas, that denied the 
benefit sought on appeal.  The Board remanded this case in 
December 2003 and March 2005.


REMAND

In the Appellant's Post-Remand Brief of January 2007, the 
veteran's representative contends certain VAMC treatment 
records are missing from the file and must be obtained.  
Having reviewed the claims file, the Board agrees.  In VA 
Form 9, the veteran states he received treatment at the VAMC 
facility in Muskogee, OK for his pelvic disorder in 
approximately 1988.  He further stated the physician who 
examined him took x rays.  On VA Form 21-4138 in June 2005 
the veteran again refers to the treatment he received at VAMC 
Muskogee in 1987 to 1989.  

While some records from the VAMC in Muskogee are associated 
with the file, these records are from June 2003 only.   In 
August 2005 the RO requested any and all additional records 
from that facility, and asked for a response in writing if 
such records do not exist, but no response from VAMC Muskogee 
is in the file.  It does not appear the RO made any attempt 
to follow up on this matter.  These records must be obtained 
in order to properly adjudicate this matter.  38 U.S.C. § 
5103A(b)(3) requires that VA continue any attempts to get 
federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  
Further, as they are VA records, VA is held to have 
constructive notice of the contents of these records at the 
time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  For these reasons, the matter must again be remanded 
in order to obtain the missing records. 


Because the law mandates this action, the claim is again 
REMANDED to the RO, via the AMC in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  
The following actions are required:

1.  Obtain and associate with the claims 
file all records from the Muskogee VA 
Medical Center, including any 
x ray reports, from 1987 to 1989.  
Conduct any and all follow-up 
investigation of this matter.  If, at the 
conclusion of an exhaustive search, 
records are not available, VA's efforts 
must be fully documented for the record.  
Additionally, ask the veteran if he has 
received treatment from any other VA 
facility, or any treatment at VAMC 
Muskogee other than from 1987-1989 or 
June 2003, and obtain and associate with 
the claims file any such records.

2. Readjudicate the claim at issue. If 
the claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional information and to afford due process. 
No inference should be drawn regarding the final disposition 
of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


